Citation Nr: 0810035	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  03-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to February 1974.  This matter is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a June 1998 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that denied service connection for 
PTSD.  In April 2001, the veteran testified before a Decision 
Review Officer at the RO.  A transcript of this hearing is of 
record.  In September 2002, the Board undertook development 
under authority then in effect.  In October 2003, the case 
was remanded for such development.  In a decision issued in 
April 2006, the Board denied the veteran's claim.  The 
veteran appealed that decision to the Court.  In October 
2007, the Court issued an order that vacated the April 2006 
Board decision and remanded the matter on appeal for 
readjudication consistent with the instructions outlined in 
the October 2007 Joint Motion by the parties.  

The record reflects that the veteran was represented by an 
attorney before the Court, but that Vietnam Veterans of 
America continues to represent him in his claim before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

As noted above, this case is before the Board pursuant to a 
Joint Motion which alleged previous inadequacies in VA's 
adherence to its duty to assist.  Thus, this remand ensures 
that no stone is left unturned in attempting to assist the 
veteran in supporting his claim.  A remand by the Court and 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

DA Form 66 shows the veteran received two Bronze Star Medals.  
The Bronze Star Medal is awarded where a member of the 
military distinguishes himself or herself by heroic or 
meritorious achievement or service, not involving 
participation in aerial flight, under any of the following 
circumstances: (a) while engaged in an action against an 
enemy of the United States; (b) while engaged in military 
operations involving conflict with an opposing foreign force; 
or (c) while serving with friendly foreign forces engaged in 
an armed conflict against an opposing armed force in which 
the United States is not a belligerent party.  If the medal 
is awarded for heroism a bronze letter "V" for valor will 
accompany the award.  Department of Defense, MANUAL OF MILITARY 
DECORATIONS AND AWARDS 102 (2006).  M21-1, Part VI, 11.37 
instructs that receipt of the Bronze Star Medal with "V" 
device will be considered evidence of participation in a 
stressful event.  The veteran's Bronze Star Medals were not 
awarded with a "V" device.  The parties stipulate that VA 
should have done more development to determine whether the 
veteran's receipt of two Bronze Star Medals shows that he 
participated in combat or are credible supporting evidence of 
a stressor event.  Hence, more development regarding the 
veteran's receipt of Bronze Star Medals is necessary.   

Additionally, the Joint Motion alleges that VA failed in its 
duty to assist because it did not attempt to obtain credible 
supporting evidence regarding the veteran's alleged stressor 
events.  The U. S. Army and Joint Services Records Research 
Center (JSRRC) has advised that they can only research 
stressful events if there are several items of specific 
information: 1) the veteran's claim number and Social 
Security number; 2) a two-month specific date range for when 
the stressful event occurred; 3) the veteran's unit of 
assignment during the stressful event; and 4) the geographic 
location where the stressful event occurred.  The Board notes 
that November 2002 and March 2004 letters asked the veteran 
to provide more information and evidence so VA could submit a 
request to JSRRC; however, his responses did not provide the 
60-day limited period needed to request verification.  The 
veteran should again be requested to provide more specific 
information regarding his alleged stressors.  

The veteran served in Vietnam from September 1970 to 
September 1971.  DA Form 66 shows that from October 1970 to 
May 1971, the veteran was with the 54th General Support 
Group; from May 1971 to September 1971, he was with the 
HHDUSASUPCOM-CRB.  He has alleged that his stressors include 
his compound being subjected to frequent mortar attacks.  He 
has also indicated that he was involved in overseeing a 
graves registration unit.  DA Form 66 does not indicate that 
his unit was involved with graves registration or that he 
oversaw any such activities.  However, the record does not 
appear to contain the entirety of the veteran's service 
personnel records; unit records and morning reports also have 
not been secured.  Such records may be pertinent to 
determining whether the veteran's unit was involved in graves 
registration duties or was subjected to frequent mortar 
attacks.  If these records leave unclear whether there is 
credible supporting evidence of these stressors, then JSRRC 
should also be contacted. 

The record reflects there may also have been some 
deficiencies in notifying the veteran of the Veterans Claims 
Assistance Act (VCAA).  A VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim.  A 
VCAA notification letter was issued in March 2004.  While 
this letter substantially complied with VCAA notice 
requirements and told the veteran the evidence he needed to 
submit to substantiate a service connection claim, it did not 
specifically inform him of the special requirements for 
proving a claim of service connection for PTSD.  It also did 
not tell him to submit to VA all pertinent evidence in his 
possession.  Additionally, during the pendency of this 
appeal, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), the Court held 
that VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Since the case is being 
remanded anyway, the RO will also have the opportunity to 
correct these notice deficiencies.  

Accordingly, the case is REMANDED for the following:

1.	The RO should send the veteran a letter 
providing him the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and specifically advising him of 
the evidence required to support a claim of 
service connection for PTSD and that he 
should submit all pertinent evidence in his 
possession.  The RO should also send notice 
regarding the rating of PTSD and effective 
date of any award as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).

2.	The RO should again ask the veteran to 
provide as many details as possible 
concerning the circumstances of his alleged 
stressors, to include the approximate dates, 
places, units, and identifying information 
concerning any other individuals involved in 
the events, including their full names, 
rank, units of assignment, and any other 
identifying detail.  He should specifically 
be asked what unit he was serving with when 
he was involved with grave registration 
duties and to specify a 60 day time period 
for when he was performing these duties.  

3.	The RO should conclusively develop, via 
copies of award letters or a certification 
from the Department of the Army, if 
necessary, whether the veteran received 
Bronze Star Medals for valor or for general 
meritorious service.

4.	If the development requested above does 
not conclusively show credible supporting 
evidence of a stressor event, then the RO 
should obtain from the NPRC the veteran's 
service personnel records.  The RO should 
also obtain from the appropriate depository 
unit records and morning reports for the two 
units the veteran served with in Vietnam.  
If any requested records are unavailable, or 
the search for such records otherwise yields 
negative results, it should be so documented 
in the claims file, along with an 
explanation for the negative result (records 
unavailability).

5.	If the above development does not reveal 
credible supporting evidence of a stressor 
event, then the RO should submit a request 
to JSRRC to verify, if possible, whether the 
veteran's units in Vietnam were involved in 
graves registration duties and whether his 
compound was subjected to mortar attacks.  
If the veteran has provided sufficient 
information regarding any other stressors, 
then this information should also be 
forwarded to JSRRC with a request that that 
organization attempt to verify the claimed 
stressors.  If the record does not contain 
enough information to submit a request to 
JSRRC, the reasons why such request could 
not be made should be documented in the 
claims file.

6.	The RO should undertake any other 
development suggested by the development 
ordered above, to include arranging for a 
psychiatric examination to ascertain whether 
the veteran has PTSD arising from a specific 
stressor event in service.

7.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to comply with the Order of the 
Court endorsing the Joint Motion by the parties.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

